DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 11/10/2021, amended claims 1, 4, and 43 and cancelled claims 5, 14, 21-42, and 44-92 are acknowledged. Claims 1-4, 6-13, 15-20, and 43 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 8-13, 15-18, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penders et al. (US Publication No. 2015/0265217 A1) (cited by Applicant), further in view of Nousiainen et al. (US Patent No. 10,426,360 B2) (previously cited) and Kelner (US Patent No. 9,717,427 B2) (previously cited).

	Regarding claim 1, Penders et al. discloses a method for estimating a user's heart rate, the method comprising: 
emitting light to the user from two emitters (301C) having at least one wavelength (see Figure 5 and [0055]-[0056]); 
receiving, by the photodetector (301B), at least two reflected light signals from the user (see Figure 5 and [0055]-[0056]);
receiving, from at least one sensor on an electronic device, at least one input signal based on the at least two reflected light signals, wherein the input signal is indicative of heart rate (see [0035], [0054]-[0056], [0069], [0078], and [0080]); 
receiving, from a gyroscope or an accelerometer (314) on an electronic device, a motion signal (see [0035], [0069]-[0070], [0078], and [0080]); and 
combining the at least one input signal and the motion signal (see [0080]), 
wherein peaks of the motion signal assists in determining peaks in the input signal (see [0069]-[0070] and [0078]-[0080]).
It is noted Penders et al. does not specifically teach each of the two emitters located different distances from a photodetector. Further, Penders et al. does not specifically teach combining the at least one input signal and the motion signal via 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. to include each of the two emitters located different distances from a photodetector, as disclosed in Nousiainen et al., so as to provide an optimal measurement range in the human body tissue to enable measuring pulse rate from various tissue depths and choose a measurement depth with provides the best detection result for the heart rate (see Nousiainen et al.: col. 3, lines 36-40 and col. 8, lines 57-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. to include combining the at least one input signal and the motion signal via application of a Bayesian filter to estimate the heart rate of the user, as disclosed in Kelner, so as to estimate the heart rate during a low power phase during which the heart rate sensor is powered down and not detecting the heart rate of the user based upon the motion of the user during the low power phase and a correspondence between the heart rate of the user and the motion of the user as determined in a calibration phase (see Kelner: col. 2, lines 3-11).

Regarding claim 6, Penders et al. discloses combining the at least two reflected light signals to form the input signal (see [0054]-[0056] and [0062]).  
Regarding claim 8, Penders et al. discloses the at least two reflected light signals are from at least two emitters emitting at least two different wavelengths (see [0056]).
Regarding claim 9, Penders et al. discloses the combination is a linear combination (see [0054]-[0056] and [0062]).
Regarding claim 10, Penders et al. discloses at least three different wavelengths of light are detected (see [0056]).
Regarding claim 11, Penders et al. discloses the at least three different wavelengths are 550 nm (e.g. green), 650 nm (e.g. red), and 950 nm (e.g. near infrared and infrared) (see [0056]).
Regarding claim 12, Nousiainen et al. teaches the at least three different wavelengths are 505 nm, 470 nm, and 630 nm (see col. 8, lines 48-51 and col. 9, line 65-col. 10, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. to include the at least three different wavelengths are 505 nm, 470 nm, and 630 nm, as disclosed in Nousiainen et al., so as to account for the differences in absorption characteristics between Hb and HbO2 at different wavelengths. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify Penders et al. to include the at least three different In re Aller, 105 USPQ 233.
Regarding claim 13, Penders et al. discloses the emitted wavelengths are within a range of about 450 nm to about 1100 nm (see [0056]).
Regarding claim 15, it is noted Penders et al. does not specifically teach repeating the steps of claim 1 after a period of time and updating the estimate of the user's heart rate. However, Kelner teaches repeating the steps of claim 1 after a period of time and updating the estimate of the user's heart rate (see Figures 3-5C and col. 6, lines 38-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. and Nousiainen et al. to include repeating the steps of claim 1 after a period of time and updating the estimate of the user's heart rate, as disclosed in Kelner, so as to estimate the user’s heart rate for a plurality of intervals over a period of time.
Regarding claim 16, Kelner teaches determining an expected change in the heart rate using the motion signal (see col. 4, lines 16-43, col. 6, lines 38-67, col. 7, lines 31-41, and col. 8, lines 45-67).
Regarding claim 17, Kelner teaches the estimated heart rate is updated based on the expected change in heart rate (see col. 4, lines 16-43, col. 6, lines 38-67, col. 7, lines 31-41, and col. 8, lines 45-67).  
Regarding claim 18, Kelner teaches the expected change in heart rate is increasing, decreasing, or unchanging (see col. 7, lines 31-41).

two emitters (301C) configured to emit at least one wavelength of light (see Figure 5 and [0054]-[0056]); 
a photodetector (301B) configured to receive at least two reflected light signals (see Figure 5 and [0054]-[0056]); 
a gyroscope or an accelerometer (314) configured to detect a motion signal of the user (see [0035], [0069]-[0070], and [0080]); and 
a processing component (308) coupled with the photodetector and the gyroscope or the accelerometer, the processing component configured to: 
calculate a combination of the at least two reflected light signals (see [0054]-[0056] and [0062]); 
receive, from the gyroscope or the accelerometer, the motion signal (see [0035], [0069]-[0070], and [0080]); and 
combining the at least one input signal and the motion signal (see [0080]),
wherein peaks of the motion signal assists in determining peaks in the input signal (see [0069]-[0070]).  
It is noted Penders et al. does not specifically teach each of the two emitters located a different distance from the photodetector. Further, Penders et al. does not specifically teach combining the at least one input signal and the motion signal via application of a Bayesian filter to estimate the heart rate of the user. However, Nousiainen et al. teaches each of the two emitters located a different distance from the photodetector (see Figures 1A-E and col. 3, lines 12-15 and lines 6-25). Kelner teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Penders et al. to include each of the two emitters located different distances from a photodetector, as disclosed in Nousiainen et al., so as to provide an optimal measurement range in the human body tissue to enable measuring pulse rate from various tissue depths and choose a measurement depth with provides the best detection result for the heart rate (see Nousiainen et al.: col. 3, lines 36-40 and col. 8, lines 57-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Penders et al. to include combining the at least one input signal and the motion signal via application of a Bayesian filter to estimate the heart rate of the user, as disclosed in Kelner, so as to estimate the heart rate during a low power phase during which the heart rate sensor is powered down and not detecting the heart rate of the user based upon the motion of the user during the low power phase and a correspondence between the heart rate of the user and the motion of the user as determined in a calibration phase (see Kelner: col. 2, lines 3-11).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penders et al., Nousiainen et al., and Kelner, further in view of Buchheim et al. (US Publication No. 2013/0303922 A1) (previously cited).


Regarding claim 3, Buchheim et al. teaches separating the input signal is performed using one or more of the following: short-time Fast Fourier Transforms, tone-detection, or mean-absolute difference autocorrelation (see Figure 7 and [0062]-[0063]).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penders et al., Nousiainen et al., and Kelner, further in view of Wu et al. (US Patent No. 10,568,525 B1) (previously cited).

Regarding claim 7, it is noted Penders et al. does not specifically teach the at least two reflected light signals are from the same emitted wavelength separated by a period of time. However, Wu et al. teaches receiving at least two reflected light signals .

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penders et al., Nousiainen et al., Kelner, and Buchheim et al., further in view of Sato (US Publication No. 2017/0258405 A1) (previously cited).

Regarding claim 19 as best understood, it is noted none of Penders et al., Nousiainen et al., Kelner, or Buchheim et al. specifically teach separating the at least one input signal is performed using an autocorrelation of the at least one input signal. However, Sato teaches separating the at least one input signal is performed using an autocorrelation of the at least one input signal (see Figures 6 and 8 and [0084], [0088]-[0089], and [0115]-[0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Penders et al. and Buchheim et al. to include separating the at least one input signal is 
Regarding claim 20, Sato teaches at least one peak of the autocorrelation signal is used to detect the heart rate (see Figures 6 and 8 and [0099] and [0148]-[0153]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791